NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ESTEVAN LEE DE LA MORA,                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case Nos. 2D15-3414
                                            )                2D17-389
STATE OF FLORIDA,                           )
                                            )         CONSOLIDATED
             Appellee.                      )
                                            )

Opinion filed May 18, 2018.

Appeals from the Circuit Court for
Hillsborough County; Emmett Lamar Battles
and Gregory P. Holder, Judges.

Maria Pavlidis of McCarty Gonzalez Pavlidis
& Whidden, LLC, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, CRENSHAW, and BLACK, JJ., Concur.